Howell, J.
The judgment appealed from was signed on the twenty-fourth May, 1873, and on twenty-third May, 1874, an appeal was taken on motion in open court. Appellee now moves to dismiss the appeal on the ground that it was taken on motion at a different time from that at which it was rendered and no citation has been issued or served.
The motion must prevail, the judgment having been rendered at a different time from, that which the appeal was applied for; the appeal could be taken only hy petition and citation. C. P.
It is therefore ordered that the appeal herein be dismissed at appellant’s costs.